Citation Nr: 0116295	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
In Boston, Massachusetts



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel











INTRODUCTION


The appellant served on active duty from October 1950 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The rating decision denied the 
appellant's claim to entitlement to service connection for 
bilateral hearing loss.  The appellant submitted a notice of 
disagreement in December 2000.  The statement of the case was 
issued in February 2001, and the appellant timely perfected 
an appeal in February 2001.


REMAND

Appellate review of the claims folder shows that in his VA 
form 9, Substantive Appeal, dated February 2001, the 
appellant requested a hearing before a member of the Board at 
the RO.  


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be 
returned to the Board for further consideration.  
The purpose of this REMAND is to afford due 
process.


No action is required of the appellant until he 
receives further notice from the RO.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




